                    Case 5:14-cv-00650-F Document 406 Filed 02/14/20 Page 1 of 2



                                                    CIVIL TRIAL

CASE NO.       CIV-14-650      -F CIVIL                                               DATE         2-14-2020
STYLE            Hetronic International, Inc.              v.     Hetronic Germany GmbH, et al.

PROCEEDINGS:          FURTHER JURY TRIAL
COMMENCED          9:00               ENDED      12:05
                                                                  TOTAL TIME:    6    Hrs.    55       Mins.
COMMENCED          1:20               ENDED       5:10
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray               REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Plf continues case in chief with testimony of witnesses.
Plf's exhibits admitted: 88-90, 153, 159, 172, 305, 343, 344, 403, 406-409, 417, 421, 422, 427-430, 432-436, 712,
713, 715, 717, 426.

Court adjourns to 2-18-2020 at 9:30 AM.
                  Case 5:14-cv-00650-F Document 406 Filed 02/14/20 Page 2 of 2



CASE NO. CIV-14-650-F       DEPUTY Lori Gray    JUDGE Stephen P. Friot   DATE   2-14-2020



      WITNESSES FOR PLAINTIFF                               WITNESSES FOR DEFENDANT


1.      Peter Zirngible (video depo), cont’d.         1.

2.      Mathias Friedl (video depo)                   2.
